ROBERTSON, Presiding Judge,
dissenting.
It is a stringent standard which must be met in any child custody modification case. The parent seeking a change of custody has a heavy burden and must show that the change of custody would “materially promote” the child’s best interests and welfare. Ex parte McLendon, 455 So.2d 863 (Ala.1984). The positive good brought about by the modification must more than offset the inherently disruptive effect caused by uprooting the child. McLendon.
After a review of the record, I cannot agree with the majority that the father has met his burden of proof. In my opinion, the record simply does not show that a change of custody is warranted. The record only shows that the mother has moved from Andalusia to Dothan and is presently living in a three-bedroom apartment. The mother testified that she made the move in an effort to further her education.
As concerns the allegations by the father, that the mother was living with another man, I point out that, although our courts have long held that evidence of “indiscreet” conduct may be considered as a factor in custody modification actions, custody will not be modified where the party seeking the change (here the father) fails to establish a substantial detrimental effect on the welfare of the child as a result *863of the “indiscreet” conduct. Benton v. Benton, 520 So.2d 534 (Ala.Civ.App.1988). Here, the record reveals that the mother did have a male friend living with her for a brief time. However, the record is devoid of any evidence of any substantial detrimental effect this may have had on the children.
I also note that the father contends that the children were not doing well in school. Again, however, the record does not support this allegation. In fact, the mother testified that the children are doing well in their present schools and submitted evidence in support of this.
In view of the very stringent standard set out in McLendon, it is my opinion that the trial court erred in modifying custody. Therefore, I must respectfully dissent.